         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       : CRIMINAL ACTION
                                                :
                v.                              : NO. 18-271-1
                                                :
 JAMES FRANKLIN HILL                            :


                                      MEMORANDUM
KEARNEY, J.                                                                       August 13, 2020

       On April 1, 2019, we sentenced James Franklin Hill to sixty-five months in custody with

credit for time served arising from his guilty plea to his bait and switch gold coin schemes

victimizing seventeen persons in eleven states over seven years who suffered a combined loss of

$330,230. He moved for compassionate release on July 21, 2020. We denied his Motion for

compassionate release after analyzing Mr. Hill’s extensive criminal background involving thirty-

nine convictions and found he posed a danger to the community. We also found his personal

history, nature of the offense, and the need for deterrence in balancing Congress’s sentencing

factors in section 3553(a) alternatively mandated we deny compassionate release.

       Mr. Hill now asks us to reconsider our July 30, 2020 Order arguing we mistakenly viewed

him as a danger to the community because we should not have considered the risk of him

committing more fraud if released today. He now argues under a different section of the Bail

Reform Act relating to pretrial detention he did not earlier argue. He also argues our dangerousness

finding under the Guidelines infected our section 3553 balancing. After study, we cannot find a

clear error of law in not reaching an apparently unprecedented extension of a 1986 decision in the

pretrial detention context or altering our balancing of Congress’s factors in denying release. We

deny Mr. Hill’s Motion for reconsideration.
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 2 of 10




        A.      Mr. Hill moves to reconsider legal issues known but not presented in his initial
                Motions for compassionate release.

        Mr. Hill moved for compassionate release arguing we should consider the applicable

factors in 18 U.S.C. § 3553(a) and reduce his sentence to time served because his medical condition

puts him at severe risk for serious injury or death because of COVID-19. 1 Mr. Hill argued in

determining whether his sentence should be reduced under 18 U.S.C. § 3582(c)(1)(A)(i), we must

find (1) extraordinary and compelling reasons warrant the reduction; (2) Mr. Hill is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and, (3)

the reduction is consistent with the policy statement of the United States Sentencing Guideline

(“U.S.S.G.”) § 1B1.13, as well as the factors in 18 U.S.C. § 3553(a), to the extent that they are

applicable. 2

        The United States conceded Mr. Hill presents a risk factor for severe disease from COVID-

19, but argued under the circumstances, including the section 3553(a) factors and danger to the

community under section 3142(g), we should deny the motion. 3 The United States argued Mr. Hill

is a “notorious con man” with, at the time of sentencing, thirty-nine convictions including larceny,

theft, robbery, and narcotics possession.

        Considering Mr. Hill’s extensive criminal background, we denied his Motion for a

reduction in sentence in part because of our concern with Mr. Hill’s “bait and switch” schemes

carried out over seven years defrauding seventeen victims in eleven states of a combined loss of

$330,230 and the future risk of harm to the community. 4 We alternatively found Congress’s

sentencing factors in section 3553(a) did not warrant reducing Mr. Hill’s sentence. Mr. Hill now

asks we reconsider our decision, arguing risk of future fraud does not constitute a danger to the

community under §1B1.13, 18 U.S.C § 3142(g), and the decision of our Court of Appeals in United

                                                 2
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 3 of 10




States v. Himler. 5

        Mr. Hill did not raise this argument in either his pro se or counselled Motion for

compassionate release despite devoting a subsection of his counselled brief arguing he does not

pose a danger to the safety of his community. 6 His arguments today would not meet our standard

for reconsideration unless we found our July 30, 2020 Order denying compassionate release is

based on a clear error of law. 7

        We cannot find our July 30, 2020 Order is based on a clear error of law under either section

3142(g) or section 3553(a).

        B.      We cannot find clear error of law under the section 3142(g) analysis leading
                us to find Mr. Hill presents a danger to the community.

        Mr. Hill asks we reconsider our July 30, 2020 Order denying his motion for compassionate

release based on our error in concluding the risk of future fraud renders him a danger to the

community under 18 U.S.C. § 3142(g), a factor under U.S.S.G. §1B1.13. He argues our error in

considering fraud as a danger infected our section 3553(a) analysis and, with the dangerousness

factor out of the analysis, a reduction in sentence is warranted.

        We may grant a motion for compassionate release and reduce the term of imprisonment

“after considering the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they are

applicable” if, among other factors, we find “extraordinary and compelling reasons warrant such

a reduction; … and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission[.] 8 The “applicable policy statements” set out in U.S.S.G. § 1B1.13

allow us to reduce a term of imprisonment if, after considering the factors set forth in section

3553(a), to the extent they are applicable, we determine “[e]xtraordinary and compelling reasons

warrant the reduction;” … “[t]he defendant is not a danger to the safety of any other person or to

                                                  3
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 4 of 10




the community, as provided in 18 U.S.C. § 3142(g);” 9 and “[t]he reduction is consistent with this

policy statement.” 10

       Mr. Hill argues his conviction for fraud, and more specifically, the risk of future fraud,

does not meet the dangerousness standard of section 3142(f) and (g). He does not explain why we

should look to section 3142(f) under the Guidelines. But he then proceeds to extensively rely upon

a section 3142(f)(1) detention hearing analysis by our Court of Appeals in Himler. The United

States charged Mr. Himler with crimes involving the use of fraudulent identification. 11 The district

court ordered Mr. Himler detained prior to trial based on his criminal history including convictions

on larceny and possession of false identification. Considering Mr. Himler’s criminal history and

the current charge, the district court concluded Mr. Himler’s “release on conditions would not

assure the safety of the community.” 12

       Based on the record before it, our Court of Appeals found “there is a danger [Mr. Himler]

will, if released, commit other offenses of the type for which he has been previously convicted and

with which he is presently charged, namely crimes involving the use of false identification.”13

Mr. Himler did not contest the district court’s finding a danger to the community; instead, he

argued his pretrial detention is not permitted under section 3142(f)(1). 14

       Our Court of Appeals agreed with Mr. Himler. Relying on an earlier decision in United

States v. Perry, the court found the statute authorizes the pretrial detention of “persons found to be

dangerous in a very real sense; distributors of dangerous drugs and users of firearms in the

commission of crimes of violence.” 15 Because the charge in Perry involved a statutorily-specified

crime, 16 the court did not address the question “whether the statute authorizes pretrial detention

upon proof of danger to the community other than from those offenses which will support a motion


                                                  4
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 5 of 10




for detention.” 17 In Himler, the court held the statute does not so authorize. 18 Mr. Himler’s

charges did not include the offenses in section 3241(f)(1), thus “the statute does not authorize the

detention of the defendant based on danger to the community from the likelihood that he will if

released commit another offense involving false identification.” 19

        Mr. Hill argues under Himler we cannot consider offenses outside those proscribed by

section 3241(f)(1) in our analysis of the “danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)” incorporated into U.S.S.G. § 1B1.13’s factors.

The United States does not dispute Mr. Hill’s conviction is not based on one of the offenses in

section 3142(f)(1). 20

        The United States does not contest Mr. Hill’s proposition under Himler. But we are not

persuaded Himler so readily disposes of the question. Neither party offers authority for the

proposition the limited language in section 3142(f)(1) applies under the Guidelines’ reference to

the broader language in section 3142(g). Our research also confirms no cases adopting Himler in

the compassionate release context. We do not see how Himler applies. In section 3142(g), unlike

section 3142(f)(1), Congress requires we account for “available information concerning … the

nature and circumstances of the offense charged including” crimes also identified in section

3142(f)(1). 21 We agree fraud is not identified in section 3142(f)(1). Our Court of Appeals’ Himler

instruction would certainly apply if we are addressing Mr. Hill’s pretrial detention under section

3142(f)(1). We are not doing so today. We cannot imagine, and counsel does not address, why

Congress would use different language in section 3142(g) if it meant the exact same crimes as

defined in section 3142(f)(1) as applied in Himler to detention hearings. Congress also did not

include fraud in section 3142(g). But Congress arguably expanded the nature of the inquiry under


                                                 5
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 6 of 10




section 3142(g) by requiring we consider “the nature and circumstances of the offense charged

including” specified crimes also included in section 3142(f)(1). 22 The Sentencing Commission

focuses on the section 3142(g) analysis offering a broader review than just the crimes listed in

section 3142(f)(1).

       Absent a direction, we cannot cavalierly read section 3142(g) to mean the district court is

limited to considering the specific charges under section 3142(f)(1). At a minimum, we cannot

find we made a clear error of law warranting reconsideration based on Court of Appeals’ Himler

case and a fair reading of the text of § 1B1.13(2) referencing section 3142(g).

       C.      We cannot release Mr. Hill after considering the section 3553(a) factors.

       Even if we accept Mr. Hill’s argument and cannot consider his fraudulent conduct as part

of the section 3142(g) analysis, we must still consider the section 3553(a) factors including “the

nature and circumstances of the offense and the history and characteristics of the defendant” and

“the need for the sentence imposed-- (A) to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (B) to afford adequate

deterrence to criminal conduct; (C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner; ….” The section 3553(a) factors do not

support a reduction in sentence.

       We addressed at length the reasons we could not release Mr. Hill under section 3553(a).

We raised these arguments as an alternative to the danger to the community. Mr. Hill claims our

analysis is so infused with our findings as to his danger to the community it renders our section

3553 analysis duplicative. He concedes his “extraordinary criminal history, in terms of his number


                                                 6
         Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 7 of 10




of prior convictions,” but argues his assigned criminal history category of VI—which he contends

is “extremely rare for a fraud defendants”—is the primary reason for his unusually high Guidelines

range. He also concedes we properly found his bait and switch fraud resulted in a tremendous

financial impact on his victims, which is the other reason for his high Guidelines range and

sentence. But, he argues, we fully accounted for his criminal history and harm to victims when we

imposed a sixty-five-month sentence. Mr. Hill identifies the issue as “whether it is absolutely

necessary for [him] to serve that entire 65-months given the extraordinary and compelling

circumstances of [his] risk of serious medical complications or death from COVID-19.” 23

       Mr. Hill urges once we take § 1B1.13’s dangerousness factor out of the equation, the

modest fourteen-month reduction he seeks is appropriate particularly where he has served seventy-

two percent of his sentence with good time credit. He argues the section 3142(g) analysis is an

eligibility criterion and the nature of his offenses is just one factor under section 3553(a). He is

correct as to the different nature of the analysis of the eligibility under one section and the

discretionary nature of the sentencing factors.    But we disagree with Mr. Hill. We find no basis

to change our minds on the balance of the section 3553 (a) factors after careful consideration. We

entered this sentence, and continue to maintain this sentence, to reflect the seriousness of his

offense, to promote respect for the law, and provide just punishment. Mr. Hill committed numerous

crimes through several states. Through the efforts of his counsel, the United States agreed to

prosecute him solely in this District but to consider his other conduct and victims in other states as

relevant conduct for purposes of sentencing. Had Mr. Hill been charged and found guilty in each

of those other forums, he may likely be incarcerated for a longer time on consecutive sentences.

His repeated conduct may have warranted a longer sentence as well. This is a most serious offense


                                                  7
          Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 8 of 10




which justified a Guideline sentence in the middle of the recommended range. His continued

sentence also promotes respect for the law and provides just punishment. Nothing has changed

which will allow us to find discounting the sentence would now promote respect for the law or

provide just punishment. We carefully considered a mid-Guideline sentence as just punishment.

         We also factored a need to afford adequate deterrence for the possible criminal conduct.

Mr. Hill has been involved in criminal conduct virtually his entire adult life. We appreciate his

rehabilitation in prison and his plan to return to his family. We also appreciate he may not engage

in this conduct moving forward. But much of his adult life has been spent in criminal conduct. We

trust upon his release in accord with our judgment he will avoid criminal conduct. But we today

find no basis to find reducing the sentence affords adequate deterrence.

         We carefully applied these factors. Even putting aside the concept of Mr. Hill’s long

penchant for committing fraud may now stop upon release and thus not pose a danger to the

community, we cannot find he would not otherwise commit further crimes.

         D.     Conclusion

         After study, reconsideration is not appropriate as we find no clear error of law in not

applying Himler under the Guidelines addressing compassionate release and for the alternative

grounds reduction of sentence is not appropriate after balancing the section 3553(a) factors

including deterrence and Mr. Hill’s personal characteristics.


1
 ECF Doc. No. 66. Mr. Hill initially filed a pro se motion for compassionate release. See ECF
Doc. No. 61.
2
    ECF Doc. No. 66 at 13-14.
3
    ECF Doc. No. 67.


                                                8
            Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 9 of 10




4
    ECF Doc. Nos. 68, 69.
5
    797 F.2d 156 (3d Cir. 1986).
6
    ECF Doc. No. 66.
7
  A motion for reconsideration may only be granted where the moving party shows: “(1) an
intervening change in the controlling law; (2) the availability of new evidence that was not
available when the court granted the motion for summary judgment; or (3) the need to correct a
clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café ex rel. Lou-Ann,
Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Such motions are sparingly granted because
courts have a strong interest in the finality of judgments. Roofers Local No. 30 Combined Pension
Fund v. D.A. Nolt, Inc., 719 F. Supp. 2d 530, 554 (E.D. Pa. 2010), aff’d, 444 F. App’x 571 (3d Cir.
2011). Mr. Hill’s only possible grounds for reconsidering are based on a need to correct a clear
error of law based upon his reading of United States v. Himler, 797 F.2d 156 (3d Cir. 1986).
8
    18 U.S.C. § 3582(c)(1)(A)(i).
9
  18 U.S.C. § 3142(g) provides, in part: “The judicial officer shall, in determining whether there
are conditions of release that will reasonably assure the appearance of the person as required and
the safety of any other person and the community, take into account the available information
concerning-- (1) the nature and circumstances of the offense charged, including whether the
offense is a crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves
a minor victim or a controlled substance, firearm, explosive, or destructive device; ….”
10
     U.S.S.G. § 1B1.13.
11
     Himler, 797 F.2d at 157-58.
12
     Id. at 158.
13
     Id. at 159.
14
  Section 3142(f)(1) delineates the offenses affecting “the safety of any other person and the
community-- …
     (A) a crime of violence, a violation of section 1591, or an offense listed in section
         2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is
         prescribed;
     (B) an offense for which the maximum sentence is life imprisonment or death;
     (C) an offense for which a maximum term of imprisonment of ten years or more is prescribed
         in the Controlled Substances Act …, the Controlled Substances Import and Export Act
         (21 U.S.C. 951 et seq.), or chapter 705 of title 46;
     (D) any felony if such person has been convicted of two or more offenses described in
         subparagraphs (A) through (C) of this paragraph, or two or more State or local offenses
                                                9
             Case 2:18-cr-00271-MAK Document 73 Filed 08/13/20 Page 10 of 10




               that would have been offenses described in subparagraphs (A) through (C) of this
               paragraph if a circumstance giving rise to Federal jurisdiction had existed, or a
               combination of such offenses; or
           (E) any felony that is not otherwise a crime of violence that involves a minor victim or that
               involves the possession or use of a firearm or destructive device (as those terms are
               defined in section 921), or any other dangerous weapon, or involves a failure to register
               under section 2250 of title 18, United States Code; …

18 U.S.C. § 3142(f)(1).
15
     Himler, 797 F.2d at 159-60 (quoting United States v. Perry, 788 F.2d 100, 113 (3d Cir.1986)).
16
  In Perry, the United States charged defendants with conspiracy to possess heroin with intent to
distribute in violation of 21 U.S.C. § 841(a)(1) (1982) and 21 U.S.C. § 846 (1982). Perry, 788
F.2d at 102.
17
     Himler, 797 F.2d at 160.
18
     Id.
19
     Id.
20
     ECF Doc. No. 71.
21
     18 U.S.C. § 3142(g) (emphasis added).
22
     Id.
23
     ECF Doc. No. 70 at 4.




                                                     10
